 Case 6:21-cv-00898-GAP-GJK Document 1 Filed 05/24/21 Page 1 of 12 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

                                             CASE No.:
TAVIA WAGNER,

  Plaintiff,

vs.

HULLS SEAFOOD, INC., and
HULLS SEAFOOD TAKE
OUT, INC., d/b/a HULL'S SEAFOOD
MARKET

     Defendants.
__________________________________/

                                 COMPLAINT


      Plaintiff,   TAVIA   WAGNER        (hereinafter   the   “Plaintiff”),   through

undersigned counsel, hereby files this Complaint and sues HULLS SEAFOOD,

INC., a Florida Corporation, and HULLS SEAFOOD TAKE OUT, INC., a Florida

Corporation, d/b/a HULL’S SEAFOOD MARKET, (hereinafter, collectively the

“Defendants”), for injunctive relief, attorney’s fees and costs (including, but not

limited to, court costs and expert fees), pursuant to 42 U.S.C. §12181, et. seq.,

(“AMERICANS WITH DISABILITIES ACT” or “ADA”) and alleges:




                                         1
 Case 6:21-cv-00898-GAP-GJK Document 1 Filed 05/24/21 Page 2 of 12 PageID 2




                        JURISDICTION AND PARTIES

      1.     This is an action for declaratory and injunctive relief pursuant to Title

III of the Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter

referred to as the “ADA”). This Court is vested with jurisdiction under 28 U.S.C.

§1331 and §343.

      2.     Venue is proper in this Court, Middle District pursuant to 28 U.S.C.

§1391(B) in that all events giving rise to this lawsuit occurred in Volusia County,

Florida.

      3.     At the time of Plaintiff’s visit to Defendants’ Subject Facilities, prior to

instituting the instant action, TAVIA WAGNER (hereinafter referred to as

“WAGNER”), was a resident of the State of Florida, suffered from what constitutes

a “qualified disability” under the Americans with Disabilities Act of 1990, and used

a wheelchair for mobility. Plaintiff has Spina Bifida. Since childhood, she has been

required to traverse in a wheelchair, and is substantially limited to performing one

or more major life activities including, but not limited to, walking, standing,

grabbing, grasping, and/or pinching.

      4.     The Plaintiff personally visited, in or about October 4, 2020

Defendants’ Subject Facilities, but was denied full and equal access to, and full and

equal enjoyment of, the facilities services, goods, privileges and accommodations

offered within Defendants’ Subject Facilities, which is the subject of this lawsuit,


                                           2
 Case 6:21-cv-00898-GAP-GJK Document 1 Filed 05/24/21 Page 3 of 12 PageID 3




even though she would be classified as a “bona fide patron”, because of her

disabilities.    Plaintiff lives in Volusia County, Florida, in close proximity to

Defendants, (within 27.3 miles) and travels in the surrounding areas near

Defendants’ Subject Facilities on a regular basis.

       5.       The Defendants, HULLS SEAFOOD, INC., a Florida Corporation, and

HULLS SEAFOOD TAKE OUT, INC., a Florida Corporation, d/b/a HULL’S

SEAFOOD MARKET, are authorized to conduct and are conducting business within

the State of Florida.

       6.       Upon information and belief, HULLS SEAFOOD TAKE OUT, INC.,

is the lessee and/or operator of the real property (the “Subject Facility”), and the

owner of the improvements where the Subject Facility is located which is the subject

of this action, the establishment commonly referred to as HULL’S SEAFOOD

MARKET, located at 111 W. Granada Blvd, Ormond Beach, Florida.

       7.       Upon information and belief, HULLS SEAFOOD, INC., is the lessor,

operator and/or owner of the real property (the “Subject Facility”), and the owner of

the improvements where the Subject Facilities are located which are the subjects of

this action.

       8.       All events giving rise to this lawsuit occurred in the State of Florida.

Venue is proper in this Court as the premises are located in Volusia County in the

Middle District, Orlando Division.


                                            3
 Case 6:21-cv-00898-GAP-GJK Document 1 Filed 05/24/21 Page 4 of 12 PageID 4




COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES

ACT

      9.    On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. The effective date of the Title III of the ADA was January 26, 1992.

42 U.S.C. §12181; 20 C.F.R. §36.508(a).

      10.   Congress found, among other things, that:

            (i)     some 43,000,000 Americans have one or more physical or mental
                    disabilities, and this number shall increase as the population
                    continues to grow older;

            (ii)    historically, society has tended to isolate and segregate individuals
                    with disabilities, and, despite some improvements, such forms of
                    discrimination against disabled individuals continue to be a
                    pervasive social problem, requiring serious attention;

            (iii)   discrimination against disabled individuals persists in such critical
                    areas as employment, housing, public accommodations,
                    transportation, communication, recreation, institutionalization,
                    health services, voting and access to public services and public
                    facilities;

            (iv)    individuals with disabilities continually suffer forms of
                    discrimination, including outright intentional exclusion, the
                    discriminatory effects of architectural, transportation, and
                    communication barriers, failure to make modifications to existing
                    facilities and practices. Exclusionary qualification standards and
                    criteria, segregation, and regulation to lesser services, programs,
                    benefits, or other opportunities; and,

            (v)     the continuing existence of unfair and unnecessary discrimination
                    and prejudice denies people with disabilities the opportunity to
                    compete on an equal basis and to pursue those opportunities for
                    which our country is justifiably famous, and costs the United States


                                              4
 Case 6:21-cv-00898-GAP-GJK Document 1 Filed 05/24/21 Page 5 of 12 PageID 5




                     billions of dollars in unnecessary expenses resulting from
                     dependency and non-productivity.

      42 U.S.C. §12101(a)(1)-(3), (5) and (9).

      11.    Congress explicitly stated that the purpose of the ADA was to:

             (i)     provide a clear and comprehensive national mandate for the
                     elimination of discrimination against individuals with disabilities;
             (ii)    provide clear, strong, consistent, enforceable standards addressing
                     discrimination against individuals with disabilities; and,

             (iii)   invoke the sweep of congressional authority, including the power to
                     enforce the fourteenth amendment and to regulate commerce, in
                     order to address the major areas of discrimination faced day-to-day
                     by people with disabilities.

      42 U.S.C. §12101(b)(1)(2), and (4).

      12.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, Defendants

are places, of public accommodation in that they are establishments which provide

goods and services to the public.

      13.    Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building

and/or Subject Facility which is the subject of this action is a public accommodation

covered by the ADA and which must be in compliance therewith.

      14.    The Plaintiff is informed and believes, and therefore alleges, that the

Subject Facility has begun operations and/or undergone remodeling, repairs and/or

alterations since January 26, 1990.

      15.    Defendants have discriminated, and continue to discriminate, against

the Plaintiff, and others who are similarly situated, by denying full and equal access

to, and full and equal enjoyment of, goods, services, facilities, privileges, advantages

                                                 5
 Case 6:21-cv-00898-GAP-GJK Document 1 Filed 05/24/21 Page 6 of 12 PageID 6




and/or accommodations at Defendants’ Subject Facilities in derogation of 42 U.S.C.

§12101, et. seq., and as prohibited by 42 U.S.C. §12182 et. seq., and by failing to

remove architectural barriers pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such

removal is readily achievable.

      16.    The Plaintiff has been unable to, and continues to be unable to, enjoy

full and equal safe access to, and the benefits of, all accommodations and services

offered at Defendants’ Subject Facilities. Prior to the filing of this lawsuit, the

Plaintiff visited the subject properties and was denied full and safe access to all the

benefits, accommodations and services of the Defendants. Prior to the filing of this

lawsuit, WAGNER, personally visited HULLS SEAFOOD, INC., and HULLS

SEAFOOD TAKE OUT, INC., d/b/a HULL’S SEAFOOD MARKET, with the

intention of using Defendants’ facilities, but was denied full and safe access to the

facilities, and therefore suffered an injury in fact. As stated herein, the Plaintiff has

visited the Subject Facilities in the past, prior to the filing of this lawsuit, resides

near said Subject Facility, and Plaintiff intends to return to the Subject Facility and

Property within six months, or sooner, upon the Subject Facility being made

accessible. As such, Plaintiff is likely to be subjected to continuing discrimination

at the Subject Facility unless it is made readily accessible to and usable by

individuals with disabilities to the extent required under the ADA, including the

removal of the architectural barrier which remain at the Subject Facility.


                                           6
 Case 6:21-cv-00898-GAP-GJK Document 1 Filed 05/24/21 Page 7 of 12 PageID 7




      17.      Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the

Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA, known as the Americans

with Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R.

Part 36, under which said Department may obtain civil penalties of up to $110,000

for the first violation and $150,000 for any subsequent violation.

      18.      The Defendants’ Subject Facilities are in violation of 42 U.S.C. §12182

et. seq., the ADA and 28 C.F.R. §36.302 et. seq., and is discriminating against the

Plaintiff, as a result of interalia, the following specific violations:

      VIOLATIONS

            a) Failure to provide ADA compliant parking stall width clearance, at the

               main entrance of the subject facility, in violation 2017 FAC, 2014 FAC

               Section 502.1.

            b) Failure to provide ADA compliant parking stall slope gradings, at the

               main entrance of the subject facility, in violation 2017 FAC, and 2014

               FAC Section 502.4.

            c) Failure to provide ADA compliant access aisle (missing), at the main

               entrance of the subject facility, in violation 2017 FAC, 2014 FAC and

               2010 ADAS Section 502.2.




                                            7
Case 6:21-cv-00898-GAP-GJK Document 1 Filed 05/24/21 Page 8 of 12 PageID 8




       d) Failure to provide ADA compliant access aisle width clearance, at the

          main entrance of the subject property, in violation 2017 FAC, 2014

          FAC and 2010 ADAS Section 502.3.1.

       e) Failure to provide ADA compliant access aisle slope grading, at the

          main entrance of the subject property, in violation 2017 FAC, and 2014

          FAC Section 502.4.

       f) Failure to provide ADA compliant parking stall signage with the $250

          penalty, at the main entrance of the subject facility, in violation 2017

          FAC, and 2014 FAC Section 502.6.1. Failure to provide ADA

          compliant parking stall width clearance, at the main entrance of the

          subject facility, in violation 2017 FAC, 2014 FAC Section 502.1.

       g) Failure to provide ADA compliant parking stall slope gradings, at the

          back entrance of the subject facility, in violation 2017 FAC, and 2014

          FAC Section 502.4.

       h) Failure to provide ADA compliant access aisle (missing), at the back

          entrance of the subject facility, in violation 2017 FAC, 2014 FAC and

          2010 ADAS Section 502.2.

       i) Failure to provide ADA compliant access aisle width clearance, at the

          back entrance of the subject property, in violation 2017 FAC, 2014

          FAC and 2010 ADAS Section 502.3.1.


                                      8
Case 6:21-cv-00898-GAP-GJK Document 1 Filed 05/24/21 Page 9 of 12 PageID 9




       j) Failure to provide ADA compliant access aisle slope grading, at the

          back entrance of the subject property, in violation 2017 FAC, and 2014

          FAC Section 502.4.

       k) Failure to provide ADA compliant curb ramp slope grading, at the curb

          ramp located at the main entrance of the subject property, in violation

          2017 FAC, 2014 FAC and 2010 ADAS Section 405.2.

       l) Failure to provide ADA compliant entrance door landing, in violation

          2017 FAC, 2014 FAC and 2010 ADAS Section 404.2.4.1.

       m) Failure to provide ADA compliant bar counter height, in violation 2017

          FAC, 2014 FAC and 2010 ADAS Section 904.4.1 and 904.4.2.

       n) Failure to provide ADA compliant number of interior table seating, in

          violation 2017 FAC, 2014 FAC and 2010 ADAS Section 227.3.

       o) Failure to provide ADA compliant interior table clearances, in violation

          2017 FAC, 2014 FAC and 2010 ADAS Section 306.1.

       p) Failure to provide ADA compliant number of exterior table seating, in

          violation 2017 FAC, 2014 FAC and 2010 ADAS Section 227.3.

       q) Failure to provide ADA compliant exterior table clearances, in

          violation 2017 FAC, 2014 FAC and 2010 ADAS Section 306.1.




                                       9
Case 6:21-cv-00898-GAP-GJK Document 1 Filed 05/24/21 Page 10 of 12 PageID 10




            r) Failure to provide ADA compliant directional signage to accessible

               restroom, in violation 2017 FAC, 2014 FAC and 2010 ADAS Section

               216.8.

            s) Failure to provide ADA compliant restroom stall door hardware, in

               violation 2017 FAC, 2014 FAC and 2010 ADAS Section 309.4.

            t) Failure to provide ADA compliant hook reach range, in violation 2017

               FAC, 2014 FAC and 2010 ADAS Section 308.2.1.

            u) Failure to provide ADA compliant toilet paper location, in violation

               2017 FAC, 2014 FAC and 2010 ADAS Section 604.7.

      19.      Upon information and belief, there are other current violations of the

ADA at Defendants’ Properties, and only once a full inspection is done can all said

violations be identified.

      20.      To date, the readily achievable barriers and other violations of the ADA

still exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA. The barriers to access at the Subject

Facilities, as described above, have severely diminished Plaintiff’s ability to avail

herself of the goods and services offered at the Subject Facilities, and compromise

her safety.

      21.      Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304,

the Defendants were required to make the Subject Facility, a place of public


                                           10
Case 6:21-cv-00898-GAP-GJK Document 1 Filed 05/24/21 Page 11 of 12 PageID 11




accommodation, accessible to persons with disabilities since January 28, 1992. To

date, the Defendants have failed to comply with this mandate.

       22.    The Plaintiff has been obligated to retain the undersigned counsel for

the filing and prosecution of this action. The Plaintiff is entitled to have her

reasonable attorney’s fees, costs and expenses paid by the Defendants, pursuant to

42 U.S.C. §12205.

       23.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

grant the Plaintiff’s injunctive relief; including an order to alter the subject facilities

to make them readily accessible to, and useable by, individuals with disabilities to

the extent required by the ADA and closing the subject facility until the requisite

modifications are completed.

       WHEREFORE, the Plaintiff hereby demands judgment against the

Defendants and the Court declare that the subject property and Subject Facilities

owned, operated, leased, controlled and/or administered by the Defendants are

violative of the ADA;

       A.     The Court enter an Order requiring the Defendants to alter their

              facilities and amenities to make them accessible to and usable by

              individuals with disabilities to the full extent required by Title III of the

              ADA;




                                            11
Case 6:21-cv-00898-GAP-GJK Document 1 Filed 05/24/21 Page 12 of 12 PageID 12




     B.    The Court enter an Order directing the Defendants to evaluate and

           neutralize their policies, practices and procedures toward persons with

           disabilities, for such reasonable time so as to allow the Defendants to

           undertake and complete corrective procedures to the Subject Facility;

     C.    The Court award reasonable attorney’s fees, all costs (including, but not

           limited to court costs and expert fees) and other expenses of suit, to the

           Plaintiff; and

     D.    The Court award such other and further relief as it deems necessary,

           just and proper.

     Dated: This 24th day of May 2021.



                                             Respectfully submitted,

                                             By: /S/Joe M. Quick, Esq._____
                                             Joe M. Quick, Esq.
                                             Bar Number 0883794
                                             Attorney for Plaintiff
                                             Law Offices of Joe M. Quick, Esq.
                                             1224 S. Peninsula Drive #619
                                             Daytona Beach, Florida 32118
                                             Telephone: 386.212.3591
                                             Email: JMQuickEsq@gmail.com




                                        12
